DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The references cited in the IDS, submitted on 10/31/2018 and 12/15/2020, have been considered.

Claim Rejections - 35 USC § 103
The following is a quotation of the appropriate paragraphs of AIA  35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 1-6 are rejected under 35 U.S.C. 103 as being unpatentable over Lee (U.S. Patent Publication 2006/0166052 A1); in view of Saint-Marcoux (U.S. Patent Publication 2016/0187432 A1).
Regarding claim 1, Lee teaches a method for determining the aging of an electrochemical storage means (Lee: Abstract, [“…estimating a lifespan of a fuel cell including a cathode and an anode…”]) comprising:
recording a first voltammogram using a cyclic voltammetry process at a first time (Lee: ¶9 [“…measuring a cyclic voltammetry (CV) curve of the fuel cell using CV with a scan voltage ranging from a low voltage, generally 50 mV vs. DHE, (dynamic hydrogen electrode) to a high d [sic] illustrate the CV curves obtained according to the above procedures and show CV curves after performing various numbers of cycles (1 to 1200 cycles) at the anode. As shown in FIGS. 1A-1C, the catalytic active area decreased as the number of cycles increased.”] {Thus, FIG. 1A discloses “recording a first voltammogram using a cyclic voltammetry process at a first time,” cycle 1, as recited in the claim.});
recording a second voltammogram using a further cyclic voltammetry process at a second time later relative to the first time (Lee: ¶9 [“…measuring a cyclic voltammetry (CV) curve of the fuel cell using CV with a scan voltage ranging from a low voltage, generally 50 mV vs. DHE, (dynamic hydrogen electrode) to a high voltage of V1 greater than the oxidation voltages of the catalysts; and determining the lifespan of the fuel cell using current densities for various CV curve cycles…”]; FIGS. 1A-1C; ¶15 [“FIGS. 1A-1C are CV curves of a fuel cell according to Example 1 of the present invention…”]; ¶28 [“…cyclic voltammetry (CV) measurement includes: measuring a CV curve of the fuel cell…”]; FIG. 1C; ¶44 [“FIGS. 1A, 1B and ld [sic] illustrate the CV curves obtained according to the above procedures and show CV curves after performing various numbers of cycles (1 to 1200 cycles) at the anode. As shown in FIGS. 1A-1C, the catalytic active area decreased as the number of cycles increased.”] {Thus, FIG. 1C discloses “recording a second voltammogram using a further cyclic voltammetry process at a second time later relative to the first time,” either 900 or 1200 cycles, as recited in the claim.});
d [sic] illustrate the CV curves obtained according to the above procedures and show CV curves after performing various numbers of cycles (1 to 1200 cycles) at the anode. As shown in FIGS. 1A-1C, the catalytic active area decreased as the number of cycles increased.”] {The voltammograms shown in FIGS. 1A-1C clearly identify a first extreme value in the first voltammogram and a second extreme value in the second voltammogram, wherein a voltage (U1, U2) and a current intensity (I1, I2) are associated with each extreme value (current along the Y axis, voltage along the X axis, as recited in the claim.}); and
determining the age of the electrochemical storage means based at least in part on a difference between the first and second extreme value (Lee: FIG. 4; ¶90-91 [“…Obtained landmarks are stored in program variable and can be used as a reference point for further detection of landmarks. Detected landmarks can be used as a Reference Point for input of stage 210 for further detection of landmarks in next iteration. Similarly, the same process as described earlier is processed for further detection of remaining landmarks. This process is in a loop till all the desired landmarks are detected…Additionally plurality of Reference Points can be used to define one VOL.”]).
Lee additionally discloses determining the ageing state of health (SOH) of an electrochemical storage means based on a difference between first and second extreme values (Lee: FIGS. 1A-1C, 2; ¶44-46 [“Referring to FIGS. 1 and 2, after 1200 cycles the current density was reduced by about 25% and the active area was reduced by about 40% relative to the active 
However, Lee is silent as to explicitly disclosing determining the age of the electrochemical storage means. 
Saint-Marcoux, in a similar field of endeavor discloses a method for managing an electrochemical accumulator or a storage battery including determining an estimated value of a state of deterioration of the accumulator from the accumulator's history of voltage values, intensity of current flow, and temperature (Saint-Marcoux: Abstract).  Therein, Saint-Marcoux discloses determining the age of the electrochemical storage means, such as a battery, by determining a difference in a state of charge (SOC) of the battery, then determining a state of deterioration (state of health), then generating an age value, representative of the age of the battery based at least in part on a difference between the first and second maximum values (Saint-Marcoux: FIG. 2; ¶41-45 [“The estimator 15 may use for this purpose a difference ASOC of the state of charge of the battery, which is transmitted to said estimator by the SOC computer 13…The values α1, α1, α3 can be based on the "age" value stored in the memory 12, or can be read in maps that are based on this "age" value…In a step 22, the "age" value used to determine the barycentric coefficient α1, α1, α3, is updated by recording in the memory 12 the new value SOHEmodel (t) calculated…The invention proposes to calculate the state of deterioration, SOHE, of the battery by combining several calculation methods. Typically, the value characterizing the state of deterioration is equal to 1 (or equal to 100%) when the battery is new, and then decreases.”]).
It would have been obvious to one of ordinary skill in the art at the time the invention was made to implement the feature of determining the age of the electrochemical storage means 

Regarding claim 2, Lee, in view of Saint-Marcoux, teach all the limitations of the parent claim 1 as shown above.  Lee further discloses the difference comprises a numerical difference ΔU=U1 - U2 of the voltages associated with the extreme values (Lee: FIGS. 1A-1C; ¶9, ¶15, ¶28, ¶44 {FIGS. 1A-1C of Lee show the difference comprises a numerical difference of the voltages associated with the extreme values, where the shift of the second extreme value with respect to the first extreme value, is used as a measure for the aging of the electrochemical storage, as taught in¶33 of the specification and recited in the claim(s).} {See above.}).

Regarding claim 3, Lee, in view of Saint-Marcoux, teach all the limitations of the parent claim 2 as shown above.  Saint-Marcoux further discloses various formula for determining the age of an electrochemical battery, where SOH represents the age and U represents voltage across the battery (Saint-Marcoux: ¶33, ¶73-84 [“The model proposes to estimate a value SOHEmodel of the state of deterioration of the cell in accordance with a formula of the type…”]  {Including unnumbered formulae.}).  Lee discloses defining the lifespan of a fuel cell as the number of cycles taken to reduce the cell potential to about 20% of the cell defined potential measured after 1 cycle at a current density of about defined 200 mA/cm2 (Lee: FIGS. 1A-1C; ¶34.).  Under, prima facie obvious provided there is also a reasonable expectation of success. In re Merck & Co., Inc., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). 1986).  
Saint-Marcoux discloses various formula for determining the age of an electrochemical battery, where SOH represents the age and U represents voltage across the battery.  Lee discloses defining the lifespan of a fuel cell as the number of cycles taken to reduce the cell potential to about 20% of the cell defined potential measured after 1 cycle at a current density of about defined 200 mA/cm2.  Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to implement the feature determining the age of an electrochemical battery, where SOH represents age and U represents voltage across the battery, disclosed by Saint-Marcoux, into Lee, as modified by Saint-Marcoux, with the motivation and expected benefit of improving the accuracy of the determination of the useful life of an electrochemical storage means.  Further, it would have been obvious, with all the claimed elements being known in the prior art, as disclosed by Lee, as modified by Saint-Marcoux, that one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination would have yielded nothing more than predictable results to one of ordinary skill in the art.  Therefore, it would have been obvious to one or ordinary skill in the art to combine the teachings of Lee and Saint-Marcoux to obtain the invention as specified in claim 3.

Regarding claim 4, Lee, in view of Saint-Marcoux, teach all the limitations of the parent claim 1 as shown above.  Lee further discloses the difference comprises a numerical difference ΔU=U1 - U2 of the voltages associated with the extreme values (Lee: FIGS. 1A-1C; ¶9, ¶15, See above.}).  Saint-Marcoux further discloses a coulomb estimator that receives information concerning the intensities of current recorded over time and calculates the maximum charge capacity for determining the age of the battery (Saint-Marcoux: FIG. 2; ¶42 [“…coulomb estimator 15 also receives information concerning the intensities of current i(t) recorded over time, for example the integrator 21 receives an integral value of the intensities of current i(t) measured over time until the time t. From these values, the coulomb estimator calculates the maximum charge capacity Qmax of t and, possibly after dividing this maximum charge by an initial value of maximum charge when the battery is new…”]).  
It would have been obvious to one of ordinary skill in the art at the time the invention was made to implement the feature of recording current intensities over time, disclosed by Saint-Marcoux, and generating a numerical difference ΔI = I1 - I2 of the current intensities associated with the extreme values, using a known formula, disclosed by Lee into Lee, as modified by Saint-Marcoux, with the motivation and expected benefit of determining the useful life of an electrochemical storage means.  This method for improving Lee was within the ordinary ability of one of ordinary skill in the art based on the teachings of Lee and Saint-Marcoux.  Therefore, it would have been obvious to one or ordinary skill in the art to combine the teachings of Lee and Saint-Marcoux to obtain the invention as specified in claim 4.

Regarding claim 5, Lee, in view of Saint-Marcoux, teach all the limitations of the parent claim 4 as shown above.  Saint-Marcoux further discloses various formula for determining the age of an electrochemical battery, where SOH represents the age and I represents current across the battery (Saint-Marcoux: ¶33, ¶73-84 [“The model proposes to estimate a value SOHEmodel of the state of deterioration of the cell in accordance with a formula of the type…”]  {Including unnumbered formulae.}).  Lee discloses defining the lifespan of a fuel cell as the number of cycles taken to reduce the cell potential to about 20% of the cell defined potential measured after 1 cycle at a current density of about defined 200 mA/cm2 (Lee: FIGS. 1A-1C; ¶34.).  Under, MPEP 2143.02 “Reasonable Expectation of Success,” the claims may be rejected as prima facie obvious provided there is also a reasonable expectation of success. In re Merck & Co., Inc., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). 1986).  
Saint-Marcoux discloses various formula for determining the age of an electrochemical battery, where SOH represents the age and I represents current across the battery.  Lee discloses defining the lifespan of a fuel cell as the number of cycles taken to reduce the cell potential to about 20% of the cell defined potential measured after 1 cycle at a current density of about defined 200 mA/cm2.  Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to implement the feature determining the age of an electrochemical battery, where SOH represents age and U represents voltage across the battery, disclosed by Saint-Marcoux, into Lee, as modified by Saint-Marcoux, with the motivation and expected benefit of improving the accuracy of the determination of the useful life of an electrochemical storage means.  Further, it would have been obvious, with all the claimed elements being known in the prior art, as disclosed by Lee, as modified by Saint-Marcoux, that one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination would have yielded nothing more than predictable results to one of ordinary skill in the art.  Therefore, it would have been obvious to one or ordinary skill in the art to combine the teachings of Lee and Saint-Marcoux to obtain the invention as specified in claim 5.

claim 6, Lee, in view of Saint-Marcoux, teach all the limitations of the parent claim 1 as shown above.  Saint-Marcoux further discloses recording current intensities (Saint-Marcoux: FIG. 2; ¶42 {See above.}).  Lee discloses identifying a third extreme value in the first voltammogram and a fourth extreme value in the second voltammogram with respectively associated voltages U3, U4 and current densities (Lee: FIGS. 1A-1C (primarily shown in FIG. 1C); ¶9, ¶15, ¶28, ¶44 {See above.}).  Lee further discloses wherein the first and second extreme value are assigned to a redox reaction and the third and fourth extreme value are assigned to an oxidation reaction of the electrochemical energy storage means (Lee: FIGS. 3-4; ¶48-49 [“…the characteristics of "Ru_" catalysts of the CV curves gradually disappeared, i.e., the current in the double-layer region decreased, and the cathode peak of Pt oxide reduction sharpened and shifted toward a positive potential.”] {A “redox reaction” is a term of art for oxidation reduction.} oxidation reaction in FIG. 1C); FIG. 7; ¶53 [“…but increased to 4.2 nm after running for several hours at O to 1.2 V greater than the catalyst oxidation voltage (F).”]). 

Claims 12 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Lee, in view of Saint-Marcoux; and further in view of Wang (U.S. Patent Publication 2015/014761 A1).
Regarding claim 12, Lee, in view of Saint-Marcoux, teach all the limitations of the parent claim 1 as shown above.  However, Lee, in view of Saint-Marcoux, fails to further disclose an electrochemical storage means comprising a lithium-ion cell.  
Wang discloses an apparatus providing real-time monitoring of voltage and differential voltage of both anode and cathode in a battery (Wang: Abstract.)  Therein, Wang discloses an electrochemical storage means comprising a lithium-ion cell (Wang: ¶171-172 [“…embodiments of the invention utilize battery configurations that enable accurate in situ monitoring of the 
It would have been obvious to one of ordinary skill in the art at the time the invention was made to implement the feature utilizing an electrochemical storage means comprising a lithium-ion cell, disclosed by Wang, into Lee, as modified by Saint-Marcoux, with the motivation and expected benefit of utilizing an electrochemical storage means which provides clear extreme values within the voltammograms that can be detected easily and used for determining the aging of the lithium-ion cells.  Therefore, it would have been obvious to one or ordinary skill in the art to combine the teachings of Lee and Saint-Marcoux and Wang to obtain the invention as specified in claim 12.

Regarding claim 15, Lee, in view of Saint-Marcoux, teach all the limitations of the parent claim 1 as shown above.  Wang discloses an electrochemical storage means comprising an in-flight lithium-ion cell for an aircraft (Wang: ¶238 [“There are a wide variety of practical and commercial uses for the present invention. Applications of the algorithms in diagnosing battery systems include, but are not limited to,  battery diagnostics for in-flight batteries on satellites, aircraft, or other aviation vehicles…”]).
It would have been obvious to one of ordinary skill in the art at the time the invention was made to implement the feature utilizing an electrochemical storage means comprising a lithium-ion cell for an aircraft, disclosed by Wang, into Lee, as modified by Saint-Marcoux, with the motivation and expected benefit of utilizing an electrochemical storage means which provides clear extreme values within the voltammograms that can be detected easily and used for determining the aging of the lithium-ion cells in critical applications, such as aircraft.  Therefore, .

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Lee, in view of Saint-Marcoux and Wang; and further in view of Iltchev (U.S. Patent Publication 2010/0122915 A1).
Regarding claim 14, Lee, in view of Saint-Marcoux and Wang, teach all the limitations of the parent claim 1 as shown above.  However, Lee, in view of Saint-Marcoux and Wang, fails to further disclose an electrochemical storage means comprising a lithium-ion cell.  
Iltchev discloses electrochemical methods of evaluating battery active materials (Iltchev: Abstract.)  Therein, Iltchev discloses a voltage scan rate is set to a value in the range of from 0.01 mV/s to 0.03 mV/s for at least one of the first and the second cyclic voltammetry process (Wang: ¶33-34 [“The scan rate can be at least 0.001 m V /second (e.g., at least 0.01 mV/s, at least 0.1 mV/s, at least 1 mV/s, at least 10 mV/s, or at least 20 mV/s) and/or at most 30 mV/second (e.g., at most 20 mV/s, at most 10 mV/s, at most 1 mV/s, at most0.l mV/s, oratmost0.01 mV/s). In some embodiments, the scan rate is correlated to the signal to noise ratio of the resulting voltammogram.”]).
It would have been obvious to one of ordinary skill in the art at the time the invention was made to implement the feature of providing a voltage scan rate is set to a value in the range of from 0.01 mV/s to 0.03 mV/s for at least one of the first and the second cyclic voltammetry process, disclosed by Wang, into Lee, as modified by Saint-Marcoux, with the motivation and expected benefit of detecting and characterizing electrochemical processes within the electrochemical storage means.  Therefore, it would have been obvious to one or ordinary skill in . 

Allowable Subject Matter
Claims 7-11, and 13 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims and to overcome the outstanding rejections under section 101 as set forth above.
The primary reason for the indicated allowability of claim 7, is that, in combination with the other claim elements, determining the age of the electrochemical storage means based at least in part on a difference between the first and second extreme value, where the difference depends on a numerical difference (I1+|I3|)−(I2−|I4|), and where I1, I2, I3, I4 represent current intensities associated with respective extreme values.  Therefore, dependent claim 7 would be allowable over the prior art of record if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The primary reason for the indicated allowability of claim 8, is that, in combination with the other claim elements, determining the age of the electrochemical storage means based at least in part on a difference between the first and second extreme value, where the difference depends on a numerical quotient [I2/(I2+I4)]/[I1/(I1+I3)], and where I1, I2, I3, I4 represent current intensities associated with respective extreme values.  Therefore, dependent claim 8 would be allowable over the prior art of record if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

The primary reason for the indicated allowability of claim 10, is that, in combination with the other claim elements, determining the age of the electrochemical storage means based at least in part on a difference between the first and second extreme value, where the difference is equivalent to an angle Δα between a first and a second straight line, the first straight line passes through the first and third extreme value and the second straight line passes through the second and fourth extreme value.  Therefore, dependent claim 10 would be allowable over the prior art of record if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claim 11 is allowable due to its dependency from claim 11, as is allowable based on a base claim indicated as allowable.  Therefore, dependent claim 11 would be allowable over the prior art of record if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The primary reason for the indicated allowability of claim 13, is that, in combination with the other claim elements, at least one of the first and the second extreme value is set as a peak value of current intensity in the range of from 3.4 V to 3.7 V.  Therefore, dependent claim 13 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
U.S. Patent Publication 2010/0310907 A1, to Miller et al., is directed to indicating an end of life condition of an electrochemical device.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEFFREY P AIELLO whose telephone number is (303)297-4216.  The examiner can normally be reached on 8 AM - 4:30 PM EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Breene can be reached on (571) 272-4107.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



/JEFFREY P AIELLO/Examiner, Art Unit 2864